Exhibit 10.1

 

April 17, 2009

PRIVATE & CONFIDENTIAL

 

Mr. Stephen J. McCasey

4 Eversley Hall

King City, ON  L7B 1L8

 

Dear Steve:

 


RE:  EMPLOYMENT WITH MAGNA ENTERTAINMENT CORP.

 

We wish to confirm your employment with Magna Entertainment Corp. (the
“Corporation”) as follows:

 

1.                                      Position: As of April 3, 2009, you are
appointed as Chief Operating Officer, East Coast reporting to the Chief
Executive Officer or his designee(s).

 

2.                                      Base Salary:  Your Base Salary shall be
US $200,000 per annum (less statutorily required deductions) payable in
accordance with the Corporation’s standard payroll practices.  Your Base Salary
shall be renewed annually each January in accordance with the Corporation’s
standard practice.

 

3.                                      Benefits:  During your employment by the
Corporation, you will be entitled to:

 

(a)                                  participate in all group insurance and
benefit programs generally applicable to salaried employees of the Corporation
from time to time;

 

(b)                                 four (4) weeks vacation in respect of each
completed twelve (12) month period of employment during the term of this
agreement, to be taken at such time or times as are mutually convenient to you
and the Corporation, but not payment in lieu thereof; and

 

(c)                                             reimbursement for all reasonable
and documented business expenses incurred on behalf of the Corporation in
carrying out your duties, in accordance with MEC’s policies from time to time,
but excluding automobile operating costs.

 

5.                                      Conditions for Continued Employment: It
is acknowledged by you that as a condition of your continued employment you will
comply in every respect with MEC’s Capital Expenditure Guidelines, Health,
Safety and Environmental Policy, Code of Business Conduct and the MEC Insider
Reporting and Trading Policy, as amended from time to time, together with such
other policies that may be established by MEC and be in effect from time to
time.

 

6.                                      Termination:  Your employment and this
agreement, including all benefits provided for under this agreement, will
terminate on:  (a) the acceptance by the Corporation of your voluntary
resignation; (b) at the Corporation’s option, your disability for an aggregate
of twelve (12) months or more in any twenty-four (24) month period, subject to
any statutory requirement to accommodate such disability or provide compensation
upon

 

--------------------------------------------------------------------------------


 

such termination; (c) your death; or (d) your dismissal for cause or by reason
of your breach of the terms of this agreement.

 

Otherwise, you or the Corporation may, at any time for any reason, terminate
your employment and this agreement without cause by providing the other party
with six (6)  months’ prior written notice of intention to terminate. 
Alternatively, the Corporation may elect to terminate your employment
immediately by paying you a retiring allowance  equivalent to six (6) months’
Base Salary (less statutorily required deductions) either in a lump sum within
thirty (30) days of the day of termination or monthly in arrears in six (6) 
equal instalments commencing thirty (30) days after the day of termination.  The
Corporation may also terminate your employment and this agreement by providing
you a combination of working notice and retiring allowance equivalent to the
notice period described above.  If your employment is terminated pursuant to
this paragraph except in the cases of voluntary resignation, disability, death
or the completion of working notice, the Corporation shall maintain on your
behalf the benefits referred to in paragraph 4(a), except for life and
disability insurance benefit coverage, for a period of six (6) months.  Your
life and disability insurance benefit coverage shall be maintained for a period
of not less than the period required by applicable statute.  In the case of
voluntary resignation, disability, death or the completion of working notice,
your benefits will terminate on the last day of your employment.

 

In the event that you breach the provisions of paragraph 8, the payment of any
further amounts under this agreement will immediately cease.  Further, subject
to your statutory entitlements, the amount paid in each instalment will be
offset by any income earned by you, during the period you are entitled to
receive instalments, regardless of whether such income is earned from alternate
or self-employment.

 

The termination provisions set forth above are inclusive of any and all
statutory, common law and/or contractual entitlement to severance pay, notice of
termination or pay in lieu thereof, salary, bonuses, vacation and/or vacation
pay and other remuneration and benefits payable or otherwise provided to you in
relation to your employment by the Corporation (including, specifically, any
preceding employment by the Corporation and its affiliated or associated
Corporations and/or their respective predecessors, (all of the foregoing are
hereinafter collectively referred to as the “MEC Group”)), and the termination
of your employment and this agreement.

 

7.                                      Confidentiality:  You shall keep
confidential at any time during or after your employment, any information
(including proprietary or confidential information) about the business and
affairs of, or belonging to, the Corporation or any member of the MEC Group or
their respective customers or suppliers, including information which, though
technically not trade secrets, the dissemination or knowledge whereof might
prove prejudicial to any of them.  In addition, if requested at any time, you
shall execute a separate form of Employee Confidentiality Agreement as a
condition of your continued employment.

 

8.                                      Other Conditions:  You hereby
acknowledge as reasonable, in terms of both scope and duration, and agree that
you shall abide by the following terms and conditions:

 

i)                                        Technology, Know-How, Inventions,
Patents:  That all designs, devices, improvements, inventions and ideas made or
conceived by you resulting from

 

--------------------------------------------------------------------------------


 

your access to the business of the MEC Group shall be the exclusive property of
the MEC Group and you and your estate agree to take all necessary steps to
ensure that such property rights are protected.

 

ii)                                     Confidentiality:  You shall keep
confidential at all times during and after your employment, all information
(including proprietary or confidential information) about the business and
affairs of, or belonging to, the Corporation or any member of the MEC Group or
their respective customers or suppliers, including information which, though
technically not trade secrets, the dissemination or knowledge whereof might
prove prejudicial to any of them.  In addition, if requested at any time, you
shall immediately execute a separate form of Employee Confidentiality Agreement
in the Corporation’s standard form as a condition of your continued employment.

 

iii)                                  Conflict of Interest:  You shall not
engage in any business activities, either through yourself or through immediate
family member(s), which may place you in an actual or apparent conflict of
interest with your duty to act, at all times, in the best interests of the
Corporation.

 

iv)                                 Non-Competition:  During the term of your
employment with the Corporation and for a period of six (6) months after the
termination of your employment, you shall not, directly or indirectly, in any
capacity compete with the business of the Corporation or of any member of the
MEC Group in respect of which you have had access to proprietary or confidential
information.

 

v)                                    Non-Solicitation:  During the term of your
employment with the Corporation and for a period of twelve (12) months after the
termination of your employment, you shall not, directly or indirectly solicit,
attempt to solicit or call upon any firm, person or company who is or was a
customer or client of the Corporation or any member of the MEC Group or
otherwise solicit, attempt to solicit, or communicate in any way with employees
of the Corporation or any member of the MEC Group for the purpose of having such
employees employed or in any way engaged by another person, firm, corporation,
or other entity.

 

9.                                      Severability: You acknowledge and agree
that should any provision in this agreement be held to be invalid, void or
unenforceable, it shall be declared separate and distinct, and the remaining
provisions shall continue in full force and effect.

 

10.                                Assignability: This agreement may be assigned
by the Corporation in its sole discretion to any other member of the MEC Group
or any MEC affiliate without your prior consent.  Upon completion of such
assignment, the Corporation shall be automatically released from any obligation,
liability or responsibility under this agreement.  Upon such assignment, your
title and position may be changed to reflect the organizational structure of the
Corporation to which you are being assigned.

 

11.                                Governing Law:  This Agreement and the legal
relations hereby created between you and the Corporation shall be governed by
and construed under and in accordance with the internal laws of the Province of
Ontario without regard to conflicts of law principles.

 

--------------------------------------------------------------------------------


 

12.                                Start Date: Your employment under the terms
of this agreement shall commence on April 16, 2009, subject to your employment
arrangements with Magna International being severed, or such earlier or later
date as may be mutually agreed upon in writing.  Upon cessation of your
employment or other termination of this agreement, paragraph 9 shall continue in
full force and effect.

 

If the terms as set out in this agreement are acceptable to you, please sign and
date three (3) copies in the places indicated and return two (2) fully signed
copies to the attention of April 20, 2009, after which, if not so signed and
returned, this agreement shall be withdrawn.  Upon execution by you, this
agreement (i) replaces any prior written or oral employment agreement or other
agreement concerning remuneration between you and the Corporation or any member
of the MEC Group and (ii) will continue to apply to your employment in a similar
or other capacity with the Corporation or any member of the MEC Group and
(iii) will continue to be applicable in the event that your employment with the
Corporation continues beyond the expiry date of the term specified above without
this agreement being formally extended or replaced.

 

Yours very truly,

 

/s/William G. Ford

 

 

 

 

 

William G. Ford

 

Executive Vice-President,

 

General Counsel & Secretary

 

 

/lo

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------


 

I hereby accept the terms and conditions set out above and acknowledge that this
agreement contains all the terms and conditions of my employment with Magna
Entertainment Corp. (the “Corporation”) and that no other terms, conditions or
representations other than those within this letter form part of this agreement
and confirm that I am not subject to any restrictions (contractual or otherwise)
arising from my former employment which would present or impair me in carrying
out my duties and functions with the Corporation.  Furthermore, I confirm that
during the term of my employment I will not offer to the Corporation any
confidential or proprietary information that I have knowledge of with respect to
my former employers, nor will I provide such information to the Corporation
should I be requested to do so, until such time as such information is no longer
confidential, propriety or comes into the public domain.

 

I understand that in order to manage the employment relationship, it will be
necessary for the Corporation to collect and use certain personal information
about me, as well as my beneficiaries and dependents.  I grant my consent to the
collection and use of this information, as well as to the disclosure of relevant
personal information to employees, affiliates and agents of the Corporation
where necessary for legitimate business reasons, including performance and
attendance management, and administration of the Corporation’s compensation,
employee benefit, profit sharing and retirement programs.

 

 

April 21, 2009

 

/s/Stephen McCasey

 

 

 

Date

 

Stephen McCasey

 

--------------------------------------------------------------------------------